DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 20200097320, Liang) in view of  Su (20160239452).
As to claim 1, Liang discloses a system, comprising: 
a first die (fig. 14 master chip) comprising: 
an interrupt controller (interrupt controller 7) having interrupt request inputs (irq_m_1..K); and 
a first bridge (interrupt detecting module 9) configured to communicate with a second die (slave chip); and 
the second die electrically coupled to the die by die-to-die interconnects (interrupt line 14), wherein the second die comprises: 
a number of interrupt sources (peripheral 4-N); and 
a second bridge (output module 2) configured to communicate with the first bridge (module 9), and 

Liang does not explicitly disclose wherein a number of die-to-die interconnect signals selectively conveyed between the first die and the second die via the die-to-die interconnects is less than a number of the interrupt sources. In the same field of art (semiconductor devices), Su discloses a semiconductor die assembled in a wafer-level package includes a processing circuit, a multiplexer, and a transmit interface (abstract). In one embodiment, Su discloses a number of die-to-die interconnect signals (Mux 316) selectively conveyed between a first die and a second die (die 302 and 304) via the die-to-die interconnects (between interfaces 318 and 328) is less than a number of the input sources (par. 26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liang and Su, by comprising a number of die-to-die interconnect signals selectively conveyed between the first die and the second die via the die-to-die interconnects to be less than a number of the interrupt sources. The motivation is to reduce the size of the system (par. 2-3).
	As to claim 2, Liang/Su discloses the system of claim 1, wherein a software model for the interrupt controller and the interrupt sources are the same as if the interrupt sources were implemented on the first die and connected to the interrupt controller via dedicated signal lines (Liang, par. 41).
As to claim 3, Liang/Su discloses the system of claim 1, wherein the die-to-die interconnects are configured to communicate interrupt request activations via event telegrams from the second die to the first die (Liang, fig. 2 S202).
As to claim 4, Liang/Su discloses the system of claim 3, wherein the event telegrams are serialized over more than one bus cycle (Su, par. 28, 35 “multiplexed signal C caries the signal output B and A”).
	As to claim 5, Liang/Su discloses the system of claim 3, wherein the event telegrams comprise an enumerated event (Su, par. 35, a first module X enters the execution state… a second module Y enters the execution state…)
	As to claim 6, Liang/Su discloses the system of claim 1, wherein the first bridge, the second bridge and the die-to-die interconnects are configured to selectively convey events other than interrupts via the die-to-die interconnect signals (Su, par. 6 “arbitrated signal”, par. 28). 
As to claims 12-17, all the same elements of claims 1-6 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 12-17.
As to claim 20, all the same elements of claim 1 are listed, but in a device form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.
Claims 7-11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Su and further in view of John et al (US 3588831).
	As to claim 7, Liang/Su discloses the system of claim 1, wherein the first bridge, the second bridge and the die-to-die interconnects are configured to selectively conveyed an assertion of an interrupt request as an event, and to check de-assertion (Liang, par. 48) but does not disclose the process is using a polling technique (instead disclosing a interrupt register, par 11). In the same field art (interrupting controlling), John discloses an IO controller responsive to a single command to supervise the transfer of information between a peripheral subsystem and a memory in order to increase the throughput of an IO controller (abstract). In one embodiment, John discloses a memory controller interrupt register (fig. 10) stores 32 execute interrupt cells and an interrupt request transmitted by the input/output controller sets a predetermined one of the interrupt cells.  A control processor periodically 
	As to claim 8, Liang/Su/John discloses the system of claim 7, wherein the polling technique is implemented using a different subset of the die-to-die interconnects than is used to convey the interrupt activity (Su, fig. 10 ln 14).
	As to claim 9,  Liang/Su/John discloses the system of claim 7, wherein the polling technique is activated by a software bus transaction directed at the first bridge (Liang, par. 41, transport routine; John, col 16 lns 65-70).
	As to claim 10, Liang/Su/John discloses the system of claim 7, wherein the polling technique is activated by hardware (John, col 6 lns 70-75 “control processor”) in response to clearing of a pending register in the interrupt controller (Liang, par. 48, fig. 2, s204).
As to claim 11, Liang/Su/John discloses the system of claim 7, wherein a need for re-polling (John, col 16 lns 70-75 “periodically checks”) is determined by hardware (“control processor”) in response to configuration of an associated interrupt as being a level-based activation type (Liang, par. 38 “interrupt transport request”).
As to claim 18-19, all the same elements of claims 7-8 are listed, but in a method) form.  Therefore, the supporting rationale of the rejection to claims 7-8 applies equally as well to claims 18-19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/              Examiner, Art Unit 2184                                                                                                                                                                                          

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184